Motion for change of venue denied. Memorandum: We conclude that petitioner-defendant has not on this application met his burden of demonstrating that there is “ reasonable cause to believe that a fair and impartial trial cannot be had” in Oneida County (GPL 230.20, subd. 2). If it develops during the voir dire that a fair and impartial jury cannot be drawn an appropriate application may then be made. The relief requested in the application before us now is premature (see People v. DiPiazza, 24 N Y 2d 342; People v. Sekou, 45 A D 2d 982). Present — Marsh, P. J., Cardamone, Simons, Goldman and Del Vecehio, JJ.